Citation Nr: 1217816	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-24 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The Veteran served on active duty from November 1986 to February 1993. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision of November 2006 from the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Board has reviewed the Veteran's virtual file and finds that there are no additional relevant records which are not part of the paper claim file.  

The reopened issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By decision dated August 1996, the Board denied service connection for a back disability.  It was held that there was no current evidence of a back disability.  The Veteran was notified of the decision and did not appeal. 

2.  The evidence added to the record since the August 1996 determination is new and material to the claim and provides a reasonable possibility of substantiating the claim for service connection for a back disability. 

3.  The Veteran is not shown to have bilateral hearing loss that is etiologically related to a disease, injury, or event in service.  Sensorineural hearing loss was first shown years post-service.

4.  A disability manifested by pseudofolliculitis barbae was not present in service, and has not been documented following the Veteran's retirement from service. 



CONCLUSIONS OF LAW

1.  The August 1996 Board decision that denied service connection for a back disability, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011). 

2.  The additional evidence received since the August 1996 Board decision is new and material to reopen the claim for service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may bilateral sensorineural hearing loss be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

4.  A disability manifested by pseudofolliculitis barbae was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103 , 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, the Board notes that in regards to the request to reopen the claim for service connection for a back disability, the request is being granted.  Therefore, any errors with the notice requirements are nonprejudicial.

In regard to the remaining claims for service connection, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a letter to the Veteran from the RO in October 2006, specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  The letter also informed the Veteran of how effective dates and disability ratings are assigned in accordance with Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, VA examinations, and statements from the Veteran.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Legal Criteria and Analysis

I.  New and Material

Once entitlement to service connection for a disability has been denied by a decision of the Board, that determination is final, unless reconsideration is ordered.  38 U.S.C.A. § 7104(b) ; 38 C.F.R. § 20.1100.  Here, the Veteran did not appeal the Board's August 1996 decision which denied service connection for a back disability nor was reconsideration ordered or requested. 

The law is clear that "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The Board denied service connection for a back disability in August 1996.  The determination was based on a finding that a back disability was not shown.  

Added to the record since the August 1996 Board decision is x-ray evidence of thoracic spine spondylosis as reported in the May 2008 VA examination.  This evidence is new and material to the issue at hand.  It shows that there is a current back disability.  The evidence cures an evidentiary defect which existed at the time of the August 1996 Board decision.  Accordingly, the claim for service connection for a back disability is reopened.  

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011). 

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

A.  Bilateral Hearing Loss Disability

At time of service entrance evaluation in October 1986 audiometric examination showed pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
5
0
0
0
0

A September 1992 separation examination shows audiometric findings, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
5
-5
5
-5
5

The Veteran was afforded a VA examination in April 2008.  The examiner stated she had reviewed the claim file and medical records.  She noted the Veteran complained of tinnitus and stated that his hearing is good.  She noted the Veteran reported being exposed to noise from weapons firing, grinding and flight line noise, in service while working as an electronic warfare systems technician.  He denied occupational noise exposure post-service and reported working teaching computer.  He reported recreational noise exposure from hunting once, attending motorcycle races and loud concerts, and, using power tools at home with reported hearing protection.  

Audiometric findings, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
15
LEFT
25
15
15
20
15

Average puretone thresholds were 11.25 in the right ear and 16.25 in the left ear.  Maryland CNC speech recognition sores were 92 bilaterally.  

The examiner noted the Veteran had disabling hearing loss per the regulations as the speech recognition scores were less than 94 percent bilaterally.  She provided an opinion that the Veteran's current hearing loss is not related to military noise exposure while in the Navy as an Electronic Warfare Systems Technician.  She reasoned that the service treatment records were wholly negative regarding complaints of or treatment for hearing loss.  In particular, she noted that the entrance and separation examinations showed hearing within normal limits bilaterally with no significant worsening of puretone thresholds during military service.  She stated it should be noted that some of the puretone thresholds actually showed improvement. She further noted that there was no evidence of hearing loss within a year of separation from service.  Finally, she noted a study that states that there is no scientific basis for delayed or late-onset noise induced hearing loss.  Since the damage is done when exposed to noise, audiograms subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  

Initially, the Board notes that hearing loss disability was not noted in service and was not initially noted until many years after service.  Indeed, the first evidence of claims of hearing loss is not until the Veteran's claim in October 2006 or 13 years after separation from service.   

The Board recognizes that the Veteran is competent to offer a description of the symptoms he experienced in service, and to describe a continuity of symptoms since service.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Veteran has reported that he currently experiences impaired hearing, an observation which he is competent to make.  However, he has not specifically asserted that he has experienced hearing impairment since his active duty service.  Indeed, at the VA examination he stated that he thought his hearing was good.

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).  Currently, there is no evidence of record indicating that the Veteran had hearing loss in service, and the evidence does not reflect actual hearing loss until many, many years after service separation.  Moreover, the examiner at the 2008 VA examination specifically indicated that, based on the summary of military audiological results provided, the current audiological results, and the history reported by the Veteran, and, in consideration of its type, severity, and configuration with the record of normal hearing at military induction and separation, it is unlikely that the Veteran's current hearing loss is due to his service.  As the examiner indicated that she reviewed the summary of military audiological results, examined the Veteran and considered his assertions, and offered a rationale for her opinion, the Board finds this opinion to be the most probative of record regarding the issue of whether his current hearing loss is related to service.  Thus, the Veteran's claim for service connection for hearing loss must fail.  See Shedden, supra.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability, and the benefit-of-the-doubt rule is not for application.  See Gilbert, supra. 

B.  Pseudofolliculitis Barbae

The evidence supporting the Veteran's claim consists of his statements.  In a November 2007 Notice of Disagreement he stated that he had the disability in service and now.  

The service treatment records are negative for complaints or findings pertaining to pseudofolliculitis barbae.  Service treatment records show a diagnosis of and treatment for tinea versicolor of the back and neck in January 1993, but there are no records of pseudofolliculitis barbae.  In a separation physical of September 1992 his face and skin were noted to be within normal limits.    

Post service treatment records are completely silent for any treatment of or diagnosis of pseudofolliculitis barbae.   

In this case there is no current clinical evidence of any disability manifested by pseudofolliculitis barbae.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  The Board has considered the Veteran's assertions and although he is competent to state his symptoms, he is not, as a lay person, qualified to render a medical diagnosis or an opinion concerning medical causation on this matter.  In the absence of proof of a present disability, there can be no valid claim. 

Accordingly, there is no basis on which service connection for pseudofolliculitis barbae may be granted. 


ORDER

The request to reopen the claim for service connection for a back disability is granted.

Service connection for bilateral hearing loss disability is denied.

Service connection for pseudofolliculitis barbae is denied.  


REMAND

The record contains evidence of a back disability in the form of thoracic spine spondylosis.  The Veteran has contended that his back disability is due to his service connected knee disability.  While the Veteran was afforded a VA examination in May 2008, an opinion regarding the relationship, if any, between the service connected knee disability and his back disability was not obtained.  Accordingly, on remand such an opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for a VA examination by an appropriate medical professional to determine the likely etiology of any current back disability to include thoracic spine spondylosis.  The Veteran's claim file should be made available for review in conjunction with the examination.  Any indicated tests should be performed.  The examiner should then provide opinions as to whether it is at least as likely as not (i.e. a 50% chance or greater) that any current back disability has been caused or aggravated by the Veteran's service connected knee disability. 

If the examiner finds that any current back disability is less likely than not caused or aggravated by the knee disability, the examiner should also provide an opinion whether the condition is directly related to the Veteran's military service.  The examiner should explain the rationale for all opinions given. 

2.  The RO/AMC should then readjudicate the claim for service connection for a back disability.  If any remain denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


